Hart, J., (after stating the facts.) Counsel for appellant insist that, under the particular facts and circumstances of this case, appellees are not entitled to recover damages for mental anguish. We do not think that there could have been any real mental suffering in this case. The facts are essentially different from those in the case of Western Union Tel. Co. v. Hanley, 85 Ark. 263, where a recovery was allowed. In that case Mrs. Hanley arrived at Mayfield, Kentucky, at one o’clock at night, and on account of the failure to deliver her message she was compelled to remain at the station for about three-quarters of an hour before she could get a conveyance. It is true that she suffered no insult or physical injury, but the question was what would be the natural effect upon her mind. Her mental anguish consisted in what might have happened to a defenseless woman in the middle of the night in a strange place. The very fact that she arrived at that time of night unattended and with no one to meet her might have caused her to be insulted, or to suffer a worse injury. Here Maggie Archie arrived at her destination in the middle of the day. There was a hotel close to the station. She had relatives in Corinth with telephone connection in their house. She only remained at the station ten or fifteen minutes and met a friend within two or three blocks of there, who went with her to her brother-in-law’s. The facts and circumstances as detailed by her show that she was only subjected to disappointment at not being -met at the station. There was no real danger from the situation in which she was placed. Her sickness was not caused by mental suffering. At most, she could only have suffered anxiety from an imaginary situation. There could have been no real cause for mental anguish. As held in the cases of McAllen v. Western Union Tel. Co., 70 Tex. 243, and Morrison v. Western Union Tel. Co., 24 Tex. Civ. App. 347, in order to recover damages under the mental anguish doctrine, it is necessary that the mental anguish suffered be real and with cause, and not merely the result of a too sensitive mind or a morbid imagination. Having decided that the appellees are not entitled to recover, under the facts of this ease, damages for mental anguish, it is not necessary to consider the other assignments of error of the appellant company. It is conceded that the appellees are entitled to recover the sum of two dollars, and a judgment for that sum will be affirmed.